         Case 1:16-cr-00781-RJS Document 61 Filed 01/25/21 Page 1 of 1




                             Donaldson & Chilliest, LLP
                           1825 Park Avenue, Suite 1102
                               New York, NY 10035
                                       212-722-4900
                                       212-722-4966
                                     xdonaldson@aol.com

                                                   January 25, 2021

BY ECF and Email
The Honorable Richard J. Sullivan
United States Court of Appeals
Second Circuit
40 Foley Square
New York, NY 10007

       Re:    United States v. Cleon Clarke,
              16 Cr 781 (RJS)

Dear Judge Sullivan:

        As the Court is aware, I represented Mr. Clarke at the District Court level through his
sentencing. It has come to my attention that Mr. Clarke has filed a pro se motion pursuant to
18 U.S.C. §3582(c)(1)(A) and the Government has timely responded. With the Government’s
consent, I am requesting permission to either supplement Mr. Clarke’s motion and/or file a
reply to the Government’s response. If permitted to do so, I can file said motions on or before
February 5, 2021 hoping to have it filed by February 3, 2021. Thank you for your consideration.

                                                   Sincerely,

                                                   Xavier R. Donaldson

                                                   Xavier R. Donaldson

cc:    AUSA Jessica Feinstein
